Citation Nr: 0126610	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  96-29 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty for a period of almost six 
months between January 1972 and October 1972.  The remainder 
of that time the veteran was absent without leave (AWOL).  In 
March 1977 the veteran's discharge was upgraded from an other 
than honorable to an under honorable conditions discharge.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, VA. 

In a December 1999 decision the Board determined that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for an acquired psychiatric 
disorder and remanded the veteran's claim for further 
development.  As noted in that decision, the veteran has 
withdrawn his claim for service connection for post-traumatic 
stress disorder.  The development requested by the Board has 
been completed and the veteran's claim is now ready for 
review.


FINDING OF FACT

A chronic psychosis has not been shown to have been present 
within one year of the veteran's discharge from service, nor 
has any chronic acquired psychiatric disability been shown to 
be etiologically related to, or aggravated by, active 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in active service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The law provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his/her claim 
for a benefit under a law administered by VA.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  The Act is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date. VCAA, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West Supp. 2001).  Second, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  See 38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claim.  The Board concludes the discussions in the rating 
decision, the statement of the case (SOC), the supplemental 
statements of the case, the December 1999 Board decision, and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC.  The VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The Board is unaware of any additional relevant evidence that 
is available.  The Board further notes that in November 2000 
the veteran stated that he was tired of waiting and requested 
that his claim be rated using the evidence of record and then 
sent to the Board if necessary.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  In the circumstances of this case, a 
remand to have the RO apply the new act would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the matter before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of a psychosis may be presumed if it is manifested 
to at least a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309.  

The veteran appeared at a hearing before the undersigned 
member of the Board in October 1999.  He testified that he 
first began having psychiatric problems while in service.  He 
claimed that he was treated in service for psychiatric 
disability at Walter Reed Army Hospital in April 1972.  The 
veteran further stated that in 1973, soon after discharge 
from service, he had received psychiatric treatment and 
medication from a private physician.  The veteran noted that 
he had attempted to obtain the records of that treatment, but 
those records could not be obtained.  

The service medical records reveal that the veteran was 
admitted to Walter Reed General Hospital in June 1972 for 
treatment of drug abuse.  The hospitalization report 
indicates that the veteran had no past history of emotional 
disturbance or psychiatric illness.  During his hospital 
course there was no evidence of thought disorder or major 
affective disorder or neurosis.  On discharge the veteran was 
noted to have been detoxified without withdrawal symptoms.  
The final diagnosis was multiple severe drug dependence.  The 
examiner reported that there was mild impairment for military 
duty and no impairment for social and industrial 
adaptability.  The examiner noted that the drug dependence 
was due to the veteran's own misconduct.  The examiner 
further noted that the veteran was psychiatrically cleared 
for any administrative procedure deemed appropriate.

The veteran was examined by a private psychologist in March 
1979.  The diagnosis was schizophrenia, paranoid type.

The veteran was examined by a private psychiatrist, R.S., 
M.D., in June 1979.  In a June 1979 letter, Dr. R.S. 
diagnosed the veteran as having a schizoid personality. 

An October 1979 letter from the Department of Human Resources 
of the Government of the District of Columbia notes that the 
veteran was treated for depression at that office from July 
1978 to November 1978.

In a May 1980 Social Security Administrative Law Judge 
decision the veteran was found to have been totally disabled 
since December 1978 based on a history of mental illness, 
including having been diagnosed as a schizophrenic.  

The veteran was a patient at Saint Elizabeth's Hospital from 
October 1980 to 1990.  On admission the veteran reported that 
he had read a book on paranoid schizophrenia and knew how to 
use the symptoms.  The examiner noted that it was unclear 
whether the veteran had genuine  manifestations of a thought 
disorder or whether there was malingering confabulations on 
the part of the veteran.  Testing in less structured tasks 
such as the Rorschach and TAT revealed clearer evidence of a 
thought disorder of a psychotic nature.  The examiner further 
noted that the veteran had an extensive history of drug use 
and that drugs might trigger the emergence of an underlying 
thought disorder and interfere with attempts at a more 
lasting resolution of his conflicts.  On examination in 
January 1988 the diagnoses included paranoid schizophrenia 
(in remission), polysubstance dependence (in remission), 
episodic alcohol abuse (in remission), and passive aggressive 
personality.  The veteran was discharged from Saint 
Elizabeth's hospital in August 1990.  It was noted that he 
had been treated for drug and alcohol abuse, depression, 
anger, sexual identity problems, and fragile self-esteem.  
The examiner stated that much of the veteran's problems were 
brought on by his drug and alcohol abuse.  Upon discharge his 
psychosis was in remission, but it was noted that the use of 
alcohol and drugs could easily trigger psychotic type 
symptoms.  The discharge diagnoses included, organic mental 
disorder (recovered), polysubstance abuse, episodic alcohol 
abuse, and passive aggressive personality.

The veteran was admitted to Charter Hospital of 
Charlottesville in April 1993 complaining of alcohol and drug 
abuse, depression, and paranoia.  Axis I diagnosis was 
deferred.  The veteran was noted to have a long history of 
alcohol and drug abuse.  The August 1993 discharge summary 
indicates that the veteran had been admitted for evaluation 
and treatment of his psychotic features in the context of 
polysubstance dependence, with recent onset of suicidal 
ideation.  Discharge diagnostic impression included psychotic 
disorder, not otherwise specified, and polysubstance 
dependence.

The veteran received inpatient treatment at a VA hospital in 
May 1993.  The veteran reported that he came in for substance 
abuse help.  He gave a ten-year history of psychiatric 
hospitalization at Saint Elizabeth's Hospital.  The discharge 
diagnoses include poly-substance abuse and paranoid 
schizophrenia, by history.

On VA examination in July 1993 there was no evidence of 
hallucinations, delusions, illusions, or cognitive 
disturbances.  The examiner noted that he could not make a 
diagnosis of any psychotic disorder.  The diagnosis was 
passive aggressive personality disorder.

A February 1994 handwritten statement from a VA physician 
indicates that the veteran had diagnoses of paranoid 
schizophrenia and crack dependence.

A March 1995 letter from a counselor from the Community 
Services Board indicates that the veteran was treated for 
polydrug dependence, passive aggressive personality disorder, 
and schizophrenia (by history).  The counselor stated that 
the veteran described events from military service which 
would be distressing to anyone, and perhaps critical for some 
in the process of becoming psychiatrically disabled.  In June 
1995, the same counselor wrote a letter stating that the 
veteran's account of events in his military service contained 
descriptions of punitive, hostile and humiliating actions 
which could well have a significant impact on a person with 
the veteran's childhood version post-traumatic stress 
disorder.  In a July 1995 letter, a physician at Community 
Services Board stated that his work with the veteran 
indicated a coherent account of treatment in the military 
that raised the strong possibility that his illness in 1972 
was a psychotic mental disorder rather than drug dependence.  
The examiner noted that investigation of records and legal 
advocacy for the veteran's historical accuracy was beyond 
their access.  However his diagnosis by history was psychotic 
disorder, not otherwise specified versus brief reactive 
psychosis in 1976.  The veteran reported that his first 
experience of thought disorder occurred in service.  The 
veteran also stated that subsequent hospitalization records 
indicate that although he was diagnosed for drug dependence 
methadone, he manifested no symptoms of methadone withdrawal 
and was placed in medical hold company.  The veteran 
described symptoms consistent with a psychotic break 
occurring during that period and reported that he was neither 
diagnosed nor treated for those symptoms at that time.  The 
physician stated that a more detailed investigation of those 
matters should be made to confirm events and establish more 
completely what happened.  His diagnosis by history was of 
psychotic break following stressors exacerbated by pre-
existing post-traumatic stress disorder.  The physician's 
understanding from the veteran was that treatment was for a 
non-existent methadone dependence and that no psychiatric 
treatment or medication was provided at that time or 
subsequently; and that the veteran's undesirable discharge 
was a direct result of the lack of treatment.

The veteran was afforded a VA examination in September 1995.  
The veteran denied steadfastly reports that he started using 
drugs at the age of 16.  He believed that such statements 
were an invention of his doctors.  The examiner noted that 
that bit of information appeared on several records in the 
veteran's claims file.  The examiner noted that the veteran 
did not show any signs or symptoms of a psychotic disorder.  
The examiner further noted that this did not exclude previous 
problems.  The diagnoses included paranoid type schizophrenia 
in remission, polysubstance abuse in remission, and 
antisocial personality traits.  The examiner stated that in 
consideration of the veteran's brief military history, he 
found it difficult to consider the veteran's condition to be 
related to service.

The veteran's counselor at Community Services Board submitted 
a letter, also signed by a physician, in May 1996.  The 
counselor noted that the 1972 inservice clinical records 
indicated that the veteran manifested no signs of methadone 
dependence, the only observationally-based diagnosis.  The 
counselor thought that the veteran appeared correct in 
believing that he was misdiagnosed.  The counselor expressed 
the opinion that the symptoms noted in service were more 
consistent with a developing psychotic or mood disorder than 
with methadone dependence.  He further stated that a pre-
exiting post-traumatic stress disorder would have made the 
veteran more vulnerable to the onset of such a disorder.  A 
final letter was received from the veteran's physician at 
Community Services Board in June 1996.  The veteran's 
physician stated that it was his professional opinion that 
the veteran's psychiatric illness began while he was in 
service and that it was exacerbated by the fact that he did 
not receive proper treatment for his illness.

A September 1997 letter from a VA psychiatrist indicates that 
it was his opinion that the veteran's psychotic disorder was 
not solely a complication of substance abuse, but rather a 
separate and well-established diagnosis of schizophrenia.

In a report dated in October 1998, it was indicated that the 
veteran's claims file had been thoroughly reviewed by three 
VA physicians.  They unanimously agreed that the veteran's 
correct diagnoses were chronic paranoid schizophrenia and 
polysubstance abuse.  They further stated that there was no 
evidence that schizophrenia had appeared as early as 1972, 
and there was no evidence that the hospital admission in 1972 
was for an early manifestation of schizophrenia.  It was 
opined that that admission appeared to be solely due to 
polysubstance abuse.

The record contains numerous VA outpatient, VA inpatient and 
VA therapy records dated from July 1997 to May 2000.  These 
records show treatment for poly-substance abuse, 
schizophrenia, personality disorders and various other 
disabilities.  On several occasions the veteran reported to 
VA examiners that he was treated for schizophrenia while in 
service.  However, none of the VA personnel expressed an 
opinion that the veteran had a current psychiatric disability 
due to his service.

The veteran was afforded a VA psychiatric examination in 
February 2001.  The examiner examined the veteran's complete 
medical record prior to the examination.  The examiner noted 
the veteran's medical history as reported by the veteran.  
The diagnoses included polysubstance dependence in early 
partial remission; chronic paranoid type schizophrenia 
(historical); and antisocial personality disorder.  The 
examiner stated that given the available history it was 
difficult to separate the veteran's substance dependence from 
his reported psychotic symptoms and diagnosis of 
schizophrenia.  He noted that the history provided by the 
veteran was not always consistent.  A review of the records 
revealed that past mental health providers noted a pattern of 
manipulative behavior and anger control problems.  The 
veteran's assertion that his schizophrenia stemmed from or 
was exacerbated by his military service was difficult to 
assess and was contradicted by the history obtained by 
doctors at Walter Reed Army Medical Center.  At that time, 
they noted that the veteran had previously been in a 
methadone maintenance program in the Washington, DC area for 
about three months in about 1970.  They also noted that the 
veteran had a history of intravenous drug abuse prior to 
enlistment.  The VA examiner noted that a previous examiner 
had noted that the Walter Reed psychiatrist's description of 
the veteran at that time was as ill-kempt with a blunted 
affect and opined that that should be interpreted as evidence 
that the veteran had schizophrenia at that time.  The VA 
examiner noted that while such was possible, such findings 
are also frequently noted in descriptions of individuals with 
substance use disorders.  The VA examiner further noted that 
the July 10, 1972 mental status examination report from 
Walter Reed indicated no evidence of a thought disorder, 
hallucinations or delusions.  The VA examiner finally noted 
that patients with substance abuse disorders and personality 
disorders can experience brief dissociative and psychotic 
episodes, however, schizophrenia and substance abuse 
disorders are frequently comorbid.

In an April 2001 addendum the VA examiner who examined the 
veteran in February 2001 stated that it was difficult to 
interpret the historical data provided by the veteran, since 
his account of events sometimes contradicted statements 
recorded in his claims file.  The VA examiner noted that the 
best objective information is provided in the records from 
Walter Reed Army Medical Center during the veteran's service.  
It was opined that those records do not support the diagnosis 
of schizophrenia or a formal thought disorder up to that 
point.  It was further noted that statements made by the 
veteran to his psychiatrist at Walter Reed documented a 
history of illicit drug abuse and problems with social 
adjustment prior to enlistment.  The VA examiner maintained 
that it would be highly speculative to reinterpret the army 
psychiatrist's evaluation based upon the veteran's current 
psychiatric problems.  The VA examiner finally stated that it 
was not possible for him to relate the veteran's current 
psychiatric problems to military service based on the current 
documentation.

The letters from the Community Services Board physician and 
counselor do indicate that the veteran has a psychiatric 
disability due to his service.  However, even the Community 
Services Board physician stated in July 1995 that a more 
detailed investigation needed to be done to confirm events 
and establish more completely what happened when the veteran 
was in service.  The Board is of the opinion that the greater 
weight of the evidence and the more probative evidence 
indicates that any current psychiatric disability is 
unrelated to service.  None of the other private examiners, 
or VA examiners, have indicated that the veteran has a 
current psychiatric disability related to service.  A 
September 1995 VA examiner, after a review of the medical 
history and an examination of the veteran, opined that it was 
difficult to consider the veteran's current condition to be 
related to service.  In March 1998, three VA physicians 
examined the veteran's medical history and opined that there 
was no evidence that schizophrenia, or early manifestations 
of schizophrenia, occurred during service.  Finally, the 
February 2001 VA specialist indicated that while it was 
possible for the veteran's current psychiatric problems to be 
related to service, the contemporary medical evidence 
indicated otherwise.  The February 2001 VA examiner thought 
that it would be highly speculative to reinterpret the army 
psychiatrist's evaluation based upon the veteran's current 
psychiatric problems.  All of the VA physicians who have both 
examined the veteran and his medical records have indicated 
that it is most likely that the veteran's treatment in 
service was for drug abuse alone and that any current 
psychiatric disability is unrelated to service.  The Board 
finds that these VA reports are most probative since they are 
the separate opinions from several physicians and also 
because these physicians gave comprehensive logical reasons 
for their opinions.  They noted that the contemporary medical 
evidence revealed no thought disorder at that time and that 
the veteran was admitted to Walter Reed solely for the 
treatment of drug use.  The Board does not find the letters 
from the Community Services Board to be as probative.  The 
physician and counselor from Community Services Board 
indicated that the veteran had pre-existing post-traumatic 
stress disorder due to childhood trauma, which no other 
medical record in the claims file supports.  Furthermore, the 
Community Services Board counselor and physician came to 
their conclusions by reinterpreting the contemporary army 
records to reveal more than what the plain language states.  
Since the greater weight of the evidence and the more 
probative evidence of record indicates that the veteran's 
current psychiatric disability is unrelated to service, and 
since the record does not indicate that the veteran developed 
a psychotic disorder within a year of discharge from service, 
service connection for an acquired psychiatric disorder is 
not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

